Citation Nr: 1233107	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  10-13 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a right foot stress fracture.

2.  Entitlement to a compensable rating for residuals of a right ankle stress fracture.

3.  Entitlement to a compensable rating for residuals of a right knee stress fracture.

4.  Entitlement to a compensable rating for residuals of a left femur stress fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran had active service from February 1990 to August 1990.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in May 2011. A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  


A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims for compensable ratings for residuals of a right foot stress fracture, residuals of a right ankle stress fracture, residuals of a right knee stress fracture, and residuals of a left femur stress fracture. 

At the May 2011 Travel Board Hearing, the Veteran extensively reported her current symptoms for her residuals of a right foot stress fracture, residuals of a right ankle stress fracture, residuals of a right knee stress fracture, and residuals of a left femur stress fracture.  In this particular case, the most recent September 2008 VA examination is too remote in time to address the current severity of the Veteran's service-connected residuals of a right foot stress fracture, residuals of a right ankle stress fracture, residuals of a right knee stress fracture, and residuals of a left femur stress fracture.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered 'contemporaneous').  Therefore, the Board must remand these matters to afford the Veteran an opportunity to undergo another VA examination to assess the current nature, extent, and severity of her residuals of a right foot stress fracture, residuals of a right ankle stress fracture, residuals of a right knee stress fracture, and residuals of a left femur stress fracture.  See also Snuffer v. Gober; VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Outstanding Medical Records-  The claims file reflects that the Veteran has received VA medical treatment from the VA Medical Center (VAMC) in Louisville, Kentucky and Indianapolis, Indiana; however, as the claims file only includes treatment records from these providers dated up to February 2010 (Indianapolis), and March 2006 (Louisville), any additional records from these facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for her service-connected residuals of a right foot stress fracture, residuals of a right ankle stress fracture, residuals of a right knee stress fracture, and residuals of a left femur stress fracture.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  

Regardless of whether or not the Veteran responds, obtain any outstanding pertinent VA treatment records from the Indianapolis VAMC beginning in February 2010, and from the Louisville VAMC beginning in March 2006.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).

2.  Following the development set forth in Remand paragraph 1, the Veteran should undergo a VA orthopedic examination to determine the level of severity of her service-connected disabilities.  The examiner should be provided with the claims file for review in conjunction with the examination.  For each disability, all indicated studies, to include range of motion studies, should be performed.  The examiner should also address pain on use, flare-ups, weakened movement, excess fatigability, or incoordination and discuss the criteria set forth in DeLuca v Brown, 8 Vet. App. 202 (1995).  The examiner should also evaluate the effects of the Veteran's service-connected disabilities on her ability to obtain substantially gainful employment.  

a) For the residuals of a right foot stress fracture, the examiner should also comment as to the whether the Veteran's residuals of a right foot stress fracture are "moderate," "moderately severe," or "severe" in nature. 

b) For the residuals of a right ankle stress fracture, the examiner should also comment as to the whether there is ankylosis of the Veteran's right ankle, ankylosis of the subastragalar or tarsal joint, or astragalectomy.  If any of these are found, the VA examiner should comment whether these are at least as likely as not (a 50 percent probability or greater) related to the Veteran's service-connected right ankle stress fracture. 

c) For the residuals of a right knee stress fracture, the examiner should also comment as to the whether there is ankylosis of the Veteran's right knee, recurrent subluxation or lateral instability of the right knee (slight, moderate, or severe), dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; symptomatic removal of the semilunar cartilage, impairment of the tibia and fibula; or genu recurvatum.  If any of these are found, the VA examiner should comment whether these are at least as likely as not (a 50 percent probability or greater) related to the Veteran's service-connected right knee stress fracture. 

d) For the residuals of a left femur stress fracture, the examiner should also comment as to the whether there is malunion of the femur (with slight knee or hip disability, with moderate knee or hip disability, with marked knee or hip disability); fracture of surgical neck of the femur with false joint; fracture of shaft or anatomical neck of the femur (with nonunion with loose motion, or with nonunion without loose motion).  If any of these are found, the VA examiner should comment whether these are at least as likely as not (a 50 percent probability or greater) related to the Veteran's service-connected left femur stress fracture. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


